People v Hughes (2018 NY Slip Op 05538)





People v Hughes


2018 NY Slip Op 05538


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

[*1]THE PEOPLE OF THE STATE OF NEW YORK,
vNOAH HUGHES, Appellant.

Calendar Date: June 11, 2018

Before: McCarthy, J.P., Lynch, Mulvey, Aarons and Pritzker, JJ.


 Edward S. Graves, Indian Lake, for appellant.
Robert M. Carney, District Attorney, Schenectady (Tracey A. Brunecz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Schenectady County (Reilly Jr., J.), rendered September 29, 2016, convicting defendant upon his plea of guilty of the crime of petit larceny.
Defendant pleaded to a superior court information charging him with petit larceny and waived his right to appeal. Defendant was unsuccessful in participating in a drug treatment program and ultimately was sentenced, in accordance with the terms of the plea agreement, to one year in jail. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
McCarthy, J.P., Lynch, Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.